DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/12/2021 and 07/28/2022 have been considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in the preamble “In a gas sensor comprising:”, which makes the claims appear to be drawn to a product. However, the claim further recites “a method of operating the gas sensor”. It is unclear from the language of the preamble whether the claims are drawn to “a gas sensor” or “a method of operating the gas sensor”. This is further confusing as the claim as drafted appears to claim a gas sensor but each dependent claim recites “the method of operating the gas sensor”, which suggest the dependent claims recite a method of operating that further limits the product of claim 1. Claims 2-6 are further rejected by virtue of their dependence upon claim 1.
Claim 1 recites the limitation "the temperature raising control" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-6 are further rejected by virtue of their dependence upon claim 1. Examiner notes that claim 3 further recites “the temperature raising control”. 
Claims 4-6 recite the limitation “the particular gas detector”. There is insufficient antecedent basis for this limitation in the claim and thus the scope of the claim is unclear as a detector of any sort has not been previously recited. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara et al. (US 20160161445 A1) in view of Surnilla et al. (US 20150076134 A1) in view of Note: for purposes of compact prosecution claim 1 is interpreted as a method of operating a gas sensor that is further limited to include a gas sensor with the structural elements provided in the preamble as this appears to be the Applicants intent. 
Regarding claim 1, Sakakibara discloses a gas sensor [abstract] comprising (a solid electrolyte body with oxygen ion conductivity (solid electrolyte layers 1-6 form the solid electrolyte body, each formed from an oxygen ion-conductive solid electrolyte layer of zirconia [Para. 0036; Fig. 3]); a resistance heating element embedded in the solid electrolyte body ((heater 72 is formed of resistance heating elements wherein the heater is embedded in the solid electrolyte body between layers solid electrolyte layers 2/3 [Paras. 0067-0072, 0083; Fig. 3]); and a gas flow portion provided inside the solid electrolyte body (a gas flow portion is formed in the portions from the gas inlet 10 to the second internal space 40 and is provided inside the solid electrolyte body between the solid electrolyte layers 4/6 [Paras. 0039, 0043; Fig. 3]). Sakakibara further discloses a method of operating the gas sensor comprising:
detecting a particular gas in a measurement object gas introduced to the gas flow portion (main pump cell 21, measurement pump cell 41 and auxiliary pump cell 50 are all used to determine the particular gas concentration in the measurement object gas that is introduced in the gas flow portion from gas inlet 10 to the second internal space 40 [Paras. 0047-0063; Fig. 3]); and
prior to startup of the gas sensor, setting electric power supplied to the resistance heating element such that a temperature of the resistance heating element becomes equal to a preset target temperature (an external power supply supplies electric power to the heater such that the temperature over the entire fore end portion from internal space 20 to internal space 40 are adjusted to have a set temperature at which the solid electrolyte is activated [Paras. 0067-0072; the temperature setting is necessarily prior to the ‘startup of the gas sensor’ because the sensor is not even active until the temperature reaches the activation temperature of the solid-electrolyte so the act of setting the power supplied necessarily occurs prior to the “startup of the gas sensor”]). 
Sakakibara further discloses wherein cracking of the sensor element can occur due to adhesion of moisture from the gas to be measured due to rapid cooling caused by the adhesion of the moisture [Paras. 0004, 0008]. 
Sakakibara is silent on a feedback/detection circuit and thus Sakakibara fails to expressly teach “determining whether the set electric power exceeds a threshold corresponding to a water spraying amount at which cracking occurs in the gas sensor, and executing the temperature raising control if the set electric power does not exceed the threshold”. 
Surnilla discloses methods and systems for adjusting heater power of a gas sensor wherein the controller comprises steps for modifying the electric power applied to the heater to prevent cracking due to water splashing against the sensor [abstract; Para. 0010]. Surnilla teaches wherein the controller is configured such that the controller determines the heater power applied to the heating element to determine the power consumed by the heating element wherein if a change in the heater power ΔP is greater than a threshold power, the controller indicates that water is present at the oxygen sensor and the method continues on to decrease the heater power to a lower threshold level in order to prevent cracking the sensor element but if the change in the heater power ΔP is less than the threshold the controller maintains the temperature raising control to the heating element to the set point temperature [Paras. 0045-0048; Figs. 2 and 4]. Surnilla further teaches that if the change in power does not exceed the threshold limit the heating controller is operated normally in order to maintain the heater operation [Para. 0047; Fig. 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of operating the sensor element of Sakakibara to incorporate the method steps taught by Surnilla (i.e., the method of Fig. 2) wherein the change in the heater power is monitored and the operation of the heating element is based upon whether the heater power changes more or less than a threshold level because Surnilla teaches that this method will prevent cracking of the sensor element due to water splashing on the sensor element [abstract; Paras. 0010, 0045-0048] and Sakakibara expressly discloses the desire to reduce cracking due to adhered water on the sensor element [Paras. 0004, 0008].
Regarding claim 2, Sakakibara, as modified by Surnilla above, further teaches supplying the electric power to the resistance heating element within a range not exceeding the threshold if the set electric power does exceed the threshold (Surnilla teaches that if the change in power applied to the heating element exceeds the threshold limit the heater power is decreased to a lower threshold level that is at a power level for which cracking of the heating element will not occur [Para. 0048; Fig. 2]).
Regarding claim 3, Sakakibara, as modified by Surnilla above, further teaches: at a predetermined timing after the starting the supply of the electric power to the resistance heating element within the range not exceeding the threshold, again setting the electric power supplied to the resistance heating element such that the temperature of the resistance heating element becomes equal to the preset target temperature; and determining, on a basis of the again set electric power, whether the temperature raising control of supplying the again set electric power to the resistance heating element is to be executed (Surnilla teaches that after a preset duration of time of the heater power being decreased, the power is increased back to the baseline power level and the cycle continues to measure the change in the power applied to the heater again so as to form a continuous measurement cycle [Paras. 0032-0033, 0048; Fig. 2]). 
Regarding claims 4-6, modified Sakakibara teaches the limitations of claims 1-3 as outlined previously. Sakakibara further discloses wherein the gas sensor further comprises a porous protective film covering at least portions of the solid electrolyte body, the portions of the solid electrolyte body corresponding to an externally-exposed electrode of the particular gas detector and an inlet of the gas flow portion (the sensor element comprises a porous protective film 91 that covers as least portions of solid electrolyte layer 6 of the solid electrolyte body corresponding to externally exposed outside pump electrode 23 of the gas detector 21/41/50 and a gas inlet 10 [Paras. 0074; Fig. 3])


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara et al. (US 2016/0161445 A1) in view of Sasaki et al. (US 2006/0042965 A1), and further in view of Surnilla et al. (US 2015/0076134 A1). 
Note: The rejection of claims 1-6 above rely upon the teachings of Sakakibara in view of Surnilla wherein one skilled in the art would appreciate that the heater is activated prior to the “startup of the gas sensor” because the sensor must be heated to an appropriately high temperature in order for the sensor to become active (i.e., the oxygen ion conductivity of the solid electrolyte layers requires elevated temperatures). However, in the interest of compact prosecution the claims are rejected below further in view of Sasaki, which teaches this feature. 
Regarding claim 1, Sakakibara discloses a gas sensor [abstract] comprising (a solid electrolyte body with oxygen ion conductivity (solid electrolyte layers 1-6 form the solid electrolyte body, each formed from an oxygen ion-conductive solid electrolyte layer of zirconia [Para. 0036; Fig. 3]); a resistance heating element embedded in the solid electrolyte body ((heater 72 is formed of resistance heating elements wherein the heater is embedded in the solid electrolyte body between layers solid electrolyte layers 2/3 [Paras. 0067-0072, 0083; Fig. 3]); and a gas flow portion provided inside the solid electrolyte body (a gas flow portion is formed in the portions from the gas inlet 10 to the second internal space 40 and is provided inside the solid electrolyte body between the solid electrolyte layers 4/6 [Paras. 0039, 0043; Fig. 3]). Sakakibara further discloses a method of operating the gas sensor comprising:
detecting a particular gas in a measurement object gas introduced to the gas flow portion (main pump cell 21, measurement pump cell 41 and auxiliary pump cell 50 are all used to determine the particular gas concentration in the measurement object gas that is introduced in the gas flow portion from gas inlet 10 to the second internal space 40 [Paras. 0047-0063; Fig. 3]); and
prior to startup of the gas sensor, setting electric power supplied to the resistance heating element such that a temperature of the resistance heating element becomes equal to a preset target temperature (an external power supply supplies electric power to the heater such that the temperature over the entire fore end portion from internal space 20 to internal space 40 are adjusted to have a set temperature at which the solid electrolyte is activated [Paras. 0067-0072; the temperature setting is necessarily prior to the ‘startup of the gas sensor’ because the sensor is not even active until the temperature reaches the activation temperature of the solid-electrolyte so the act of setting the power supplied necessarily occurs prior to the “startup of the gas sensor”]). 
Sakakibara further discloses wherein cracking of the sensor element can occur due to adhesion of moisture from the gas to be measured due to rapid cooling caused by the adhesion of the moisture [Paras. 0004, 0008]. 
Sakakibara fails to expressly state, however, that the heater is activated “prior to startup of the gas sensor”.
Sasaki discloses a gas sensor operation starting method [abstract] wherein Sasaki teaches the activation of the heater prior to the startup of the gas sensor [Para. 0022; Figs. 5, 9, 11 and 12]. Sasaki teaches wherein the startup process involves starting the heater prior to starting the gas sensor because performing such process allows for the occurrence of condensation to be prevented [Para. 0011]. Furthermore, Sasaki further teaches wherein the heater is activated in a first step and a feedback system is employed to verify that the humidity in the sensor is removed before the gas sensor is activated to prevent the occurrence of condensation [Paras. 0011, 0157-0161; Fig. 11]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sakakibara such that the heater is activated prior to the gas sensor because Sakakibara teaches that performing such method allows for the heater to increase the temperature of the gas sensor such that water does not condense on the gas sensor [Paras. 0011, 0021-0023, 0157-0161; Figs. 5, 9, 11, and 12] and Sakakibara expressly teaches that such adhesion of moisture can cause cracking of the sensor.
As stated previously, Sakakibara discloses wherein cracking of the sensor element can occur due to adhesion of moisture from the gas to be measured due to rapid cooling caused by the adhesion of the moisture [Paras. 0004, 0008]. 
Sakakibara is silent on a feedback/detection circuit and thus Sakakibara fails to expressly teach “determining whether the set electric power exceeds a threshold corresponding to a water spraying amount at which cracking occurs in the gas sensor, and executing the temperature raising control if the set electric power does not exceed the threshold”. 
Surnilla discloses methods and systems for adjusting heater power of a gas sensor wherein the controller comprises steps for modifying the electric power applied to the heater to prevent cracking due to water splashing against the sensor [abstract; Para. 0010]. Surnilla teaches wherein the controller is configured such that the controller determines the heater power applied to the heating element to determine the power consumed by the heating element wherein if a change in the heater power ΔP is greater than a threshold power, the controller indicates that water is present at the oxygen sensor and the method continues on to decrease the heater power to a lower threshold level in order to prevent cracking the sensor element but if the change in the heater power ΔP is less than the threshold the controller maintains the temperature raising control to the heating element to the set point temperature [Paras. 0045-0048; Figs. 2 and 4]. Surnilla further teaches that if the change in power does not exceed the threshold limit the heating controller is operated normally in order to maintain the heater operation [Para. 0047; Fig. 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of operating the sensor element of Sakakibara to incorporate the method steps taught by Surnilla (i.e., the method of Fig. 2) wherein the change in the heater power is monitored and the operation of the heating element is based upon whether the heater power changes more or less than a threshold level because Surnilla teaches that this method will prevent cracking of the sensor element due to water splashing on the sensor element [abstract; Paras. 0010, 0045-0048] and Sakakibara expressly discloses the desire to reduce cracking due to adhered water on the sensor element [Paras. 0004, 0008].
Regarding claim 2, Sakakibara, as modified by Surnilla above, further teaches supplying the electric power to the resistance heating element within a range not exceeding the threshold if the set electric power does exceed the threshold (Surnilla teaches that if the change in power applied to the heating element exceeds the threshold limit the heater power is decreased to a lower threshold level that is at a power level for which cracking of the heating element will not occur [Para. 0048; Fig. 2]).
Regarding claim 3, Sakakibara, as modified by Surnilla above, further teaches: at a predetermined timing after the starting the supply of the electric power to the resistance heating element within the range not exceeding the threshold, again setting the electric power supplied to the resistance heating element such that the temperature of the resistance heating element becomes equal to the preset target temperature; and determining, on a basis of the again set electric power, whether the temperature raising control of supplying the again set electric power to the resistance heating element is to be executed (Surnilla teaches that after a preset duration of time of the heater power being decreased, the power is increased back to the baseline power level and the cycle continues to measure the change in the power applied to the heater again so as to form a continuous measurement cycle [Paras. 0032-0033, 0048; Fig. 2]). 
Regarding claims 4-6, modified Sakakibara teaches the limitations of claims 1-3 as outlined previously. Sakakibara further discloses wherein the gas sensor further comprises a porous protective film covering at least portions of the solid electrolyte body, the portions of the solid electrolyte body corresponding to an externally-exposed electrode of the particular gas detector and an inlet of the gas flow portion (the sensor element comprises a porous protective film 91 that covers as least portions of solid electrolyte layer 6 of the solid electrolyte body corresponding to externally exposed outside pump electrode 23 of the gas detector 21/41/50 and a gas inlet 10 [Paras. 0074; Fig. 3])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795